              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

ALLEN RAY ANDERSON, JR.                                                    PLAINTIFF

V.                         CASE NO. 4:19-cv-361-BRW-BD

RICHARD JACKSON, et al.                                                 DEFENDANTS


                                         ORDER

      I have received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, it is approved and adopted in all respects.

      Mr. Anderson’s claims are DISMISSED, without prejudice, based on his failure to

comply with the October 2, 2019 Order.

      IT IS SO ORDERED, this 5th day of December, 2019.



                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
